Citation Nr: 0637753	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for blepharitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran served in the Iowa Army National Guard from March 
1955 to February 1958 and had active duty for training 
(ACDUTRA) from July 31, 1955, to August 14, 1955, from August 
12, 1956, to August 26, 1956, and from July 27, 1957, to 
August 10, 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Des Moines, Iowa.


FINDING OF FACT

Blepharitis was not manifested during the veteran's ACDUTRA, 
nor is any current blepharitis related to such service.


CONCLUSION OF LAW

Blepharitis was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 101(24), 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  Letters sent to the veteran in 
October 2002 and January 2004 informed him of the information 
and evidence necessary to warrant entitlement to service 
connection for blepharitis.  The Board notes that the October 
2002 letter was sent to the appellant prior to the August 
2003 rating decision.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter 
was also sent to the veteran in December 2002 which explained 
what the evidence must show regarding claims involving 
diseases and/or injuries during periods of ACDUTRA and 
inactive duty for training (INACDUTRA).

The October 2002 and January 2004 letters advised the veteran 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
These letters also essentially notified the veteran of the 
need to submit any pertinent evidence in his possession.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.

An April 2003 response to a request for the veteran's service 
medical records indicated that his service medical records 
were likely destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973.  Following attempts to 
retrieve his records from alternate sources as well as a 
letter from the veteran, received in January 2003, indicating 
he had provided all records in his possession, a formal 
finding on the unavailability of the veteran's service 
records was made in April 2006.  In accordance with Dixon v. 
Derwinski, 3 Vet. App. 261 (1992), the RO informed the 
veteran of its finding in an April 2006 letter and asked him 
to send any service medical records he might have in his 
possession.  The Board notes that although the veteran was 
not provided with specific notice regarding alternative 
evidence he might submit in order to substantiate his claim, 
the letter received in January 2003 indicates that the 
veteran was somehow aware of the unavailability of his 
service medical records, and as such, provided numerous forms 
of evidence, including a December 1956 invoice for payment of 
eye treatment, a January 1957 letter from the Office of the 
Adjutant General, and other service-related records and 
photographs.  The Board is thus satisfied that the veteran 
was not prejudiced by this lack of specific notice and that 
he was aware of the need to submit alternative sources of 
evidence due to the unavailability of his service medical 
records.  

The Board also finds that VA has substantially complied with 
the assistance provisions set forth in the laws and 
regulations, including meeting its heightened duty to assist 
the veteran in reconstructing his service records.  The RO 
obtained, or attempted to obtain, all evidence identified by 
the veteran concerning his claimed disability.  The Board 
notes that the veteran indicated that he was treated by Dr. 
Gardner at Pearl Vision, as well as Dr. Auer and the Fuerste 
Clinic.  See letters received August 2003 and May 2004.  The 
RO sent letters to the veteran in April 2004 and June 2004 
requesting that he provide completed "consent to release 
information" forms so that VA could obtain these treatment 
records.  Although the veteran indicated in July 2004 and 
September 2004 letters that records would be forthcoming, no 
such records were ever received.  An October 2004 Informal 
Conference Report indicates that the RO informed the veteran 
that such records had not yet been received from Pearl 
Vision, Fuerste Clinic, or Dr. Auer.  The Board notes that 
numerous attempts were made to assist the veteran in 
obtaining these identified records, thus satisfying VA's duty 
to assist.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), reconsidered, 1 Vet. App. 406 (1991) (duty to assist 
is not a one-way street).  There is no indication of any 
available outstanding records, identified by the veteran, 
which have not been obtained.  

As noted above, the veteran's service medical and personnel 
records appear to have been destroyed.  In a case in which a 
claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  As 
discussed above, the RO made appropriate attempts to obtain 
clinical and service medical records from alternate sources, 
including the veteran.  Finally, the Board notes that the 
veteran was afforded a VA examination in conjunction with his 
claim.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA or for injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  That an 
injury occurred while performing ACDUTRA or INACDUTRA alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b)(2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred while performing ACDUTRA.  38 C.F.R. § 3.303(d) 
(2006).

As was previously mentioned, the veteran's service medical 
records are unavailable for review as they were likely 
destroyed in a fire at NPRC.  However, the veteran has 
submitted a letter from his commanding officer in the Iowa 
National Guard (ING) dated December 1957 which indicates that 
such letter is an invoice for payment of treatment for the 
veteran's eye which was given after field training.  The 
letter also indicates that a Line of Duty investigation was 
conducted at the field training station, but final 
determination has not yet been received by ING.  The Board 
accepts this letter as sufficient evidence of an eye injury 
sustained while the veteran was performing ACDUTRA in August 
1956.

Although the Board acknowledges that the veteran sustained an 
eye injury while performing ACDUTRA, it concludes that the 
competent evidence of record does not demonstrate that the 
veteran's current blepharitis is related to his August 1956 
eye injury or is otherwise related to active military 
service.

The first competent medical evidence of record of complaints, 
treatment, or diagnosis for eye problems post-service 
separation is the August 2003 VA examination.  The 
examination report indicates that the veteran reported a 1956 
ammonia injury to his left eye.  The veteran reported that 
his face was severely burned, and that he also suffered burns 
to his eyelids and eye surface.  He told the examiner that he 
was treated for the burns to his face, and that his eyes were 
treated with "copious" irrigation.  The examiner noted that 
the veteran now complained of blurred vision, as well as 
constant watering and burning of both eyes.  Following the 
examination, the examiner indicated that there appeared to be 
no long-term negative aftereffects from the 1956 injury.  The 
report notes a diagnosis of posterior blepharitis.

In addition to the August 2003 VA examination report, the 
claims folder also contains nearly identical letters from 
optometrist, Dr. Darling, dated June 2004 and June 2006.  
Both letters indicate that the veteran was seen by Dr. 
Darling for eye examinations, and that the veteran had 
chronic dry cornea and blepharitis.  Dr. Darling indicated 
that the dry cornea was due to the veteran's ammonia injury; 
however, he did not indicate that the veteran's blepharitis 
was related to the injury, or otherwise related to his active 
military service.  The Board notes that the RO granted 
entitlement to service connection for the veteran's chronic 
dry cornea disorder.

In the absence of any contrary competent medical evidence 
which relates the veteran's blepharitis to his 1956 eye 
injury or to another period of active military service, the 
Board finds that the probative opinions by the August 2003 VA 
examiner and Dr. Darling weigh heavily against the veteran's 
claim of service connection for blepharitis.  Additionally, 
the forty-seven year lapse in time between the veteran's in-
service injury and the first diagnosis of blepharitis weighs 
against his claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board acknowledges the veteran's own statements regarding 
his blepharitis and its relationship to his 1956 eye injury.  
However, the veteran, as a layperson, is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Only a medical 
professional can provide evidence of a diagnosis or etiology.

Thus, with consideration of the probative VA examiner's 
report, the probative medical opinion of Dr. Darling, the 
length of time following service prior to a recorded 
diagnosis of blepharitis, and the absence of any medical 
opinion suggesting a causal link to the veteran's service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
blepharitis.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Entitlement to service connection for blepharitis is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


